Citation Nr: 1119207	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for genital herpes from April 5, 1989, to August 29, 2002.

2.  Entitlement to a rating in excess of 10 percent for genital herpes from August 30, 2002.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 1962.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 1990 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, implementing the Board's July 1990 grant of entitlement to service connection for genital herpes and assigning a noncompensable evaluation, effective from April 5, 1989.

The case was most recently before the Board of Veterans' Appeals (Board) in February 2008, at which time the Board denied entitlement to a compensable evaluation for genital herpes from April 5, 1989, to August 29, 2002, and remanded the claim for entitlement to a rating in excess of 10 percent for genital herpes from August 30, 2002.  The Veteran appealed the Board's denial of a compensable evaluation to the United States Court of Appeals for Veterans Claims (Court).  In an undated joint motion, the Veteran and the Secretary of VA (parties) determined the Board did not provide adequate reasons and bases for denying the Veteran's claim.  Specifically, it found that the Board failed to provide a finding as to whether the Veteran's lay statements regarding his symptomatology were credible.  The Court granted the motion in June 2009.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to an initial rating in excess of 10 percent for genital herpes from August 30, 2002, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  Prior to August 30, 2002, the Veteran's genital herpes was not manifested by exfoliation, exudation or itching and involvement of an exposed surface or extensive area.  


CONCLUSION OF LAW

From April 5, 1989, to August 29, 2002, an initial compensable evaluation for genital herpes is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1990); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7820-7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2004 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Concerning what essentially continues to be an initial higher rating claim now before the Board (limited, however, to a particular time frame), the December 1990 statement of the case and July 2004 supplemental statement of the case informed the veteran of the specific rating criteria which would provide a basis for a higher rating.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

In May 2004 the claimant was notified of the need to submit all pertinent evidence in his possession.  The claim was subsequently readjudicated in a December 2004 Board decision.  In January 2007 he was provided with notice of the type of evidence necessary to establish disability ratings and effective dates.  The Veteran has actual knowledge of the pertinent rating criteria based on his arguments, wherein he alleges he meets the criteria for higher evaluations during the appeal period.  Additionally, he has been provided an opportunity to respond to VA notices and the claim has been readjudicated.

In the joint motion for remand, the parties determined that the Board needed to provide credibility findings with regard to the Veteran's lay statements.  The Board has provided a detailed credibility analysis below.  Thus, the action required by the motion and the Court's June 2009 order has been fulfilled.

II.  Credibility Determination

As directed by the joint motion, the Board will address the Veteran's credibility.  The Board concludes the Veteran is not a credible historian, which reasons for this determination follow.

The Board has reviewed the claims file and finds the Veteran has provided inconsistent statements over the years.  For example, the Veteran was treated for herpes simplex while in service.  See March 1961 treatment record.  At service separation, however, when asked if he had ever been treated for venereal disease, he checked, "No."  See October 1962 Report of Medical History completed by the Veteran at item # 20.  This is inconsistent.  

Even if the Veteran did not understand that genital herpes is a venereal disease, when asked if he had any illness or injury other than those already noted, he checked, "No."  Id. at item # 34.  In looking through item # 20, the Veteran checked "Yes" to multiple symptoms/diseases.  None fell under the treatment he knew he had received for genital herpes.  Id. at item # 20 (Mumps, whooping cough, frequent or severe headache, eye trouble, piles or rectal disease, and painful or trick shoulder or elbow).  He clearly understood he was diagnosed with genital herpes, as he reported to a private psychologist that he wrote his girlfriend a letter while in service "about his condition" and received a "Dear John" letter in response, which devastated him.  See November 1995 private psychological evaluation on page 4.  Thus, the Veteran cannot argue that he did not understand he had a chronic disorder while in-service, and the Board finds as fact that he intentionally failed to report treatment for a disorder he was treated for during service in the October 1962 Report of Medical History.  

This same analysis would apply to the Veteran's allegations back in 1989 that he developed a skin disorder on his feet while in service.  At the December 1989 RO hearing, the Veteran testified he had so many blisters on his feet while in service, that there were times where he could "hardly walk."  See transcript on page 2.  He stated he had been treated at least twice during service for a skin disorder affecting the feet.  The Veteran did not, however, report such treatment in the October 1962 Report of Medical History.  Rather, he specifically denied ever having or having then, "Foot trouble."  If someone can "hardly walk," it is reasonable to conclude that one would have reported having a history of foot trouble.  

The Veteran has testified that he had had blisters on his feet all the time.  Id. on page 6 (Well, ever since I've had it[,] I have never been free of blisters; never been free of blisters . . . .").  He claimed that the blisters were severe three times in service.  In the Report of Medical History, however, he specifically denied a history of ever having or then having "boils."  The Veteran failure to indicate such treatment on the Report of Medical History either when addressing a history of "foot trouble," "boils," or "an illness or injury other than those already noted," has caused the Board to question the accuracy of the testimony he provided at the December 1989 RO hearing under oath.  

Thus statements the Veteran made contemporaneously with service, where he attested to the truth of such statements, see Report of Medical History above signature beginning with, "I certify . . .", and the testimony he provided in December 1989 under oath do not add up.  The Board finds as fact that the Veteran did not have a skin disorder of his feet during service and his testimony at the December 1989 RO hearing of a chronic skin condition of the feet during service was fictitious.  This conclusion is supported by medical, more objective, evidence.  For example, an August 1971 private medical record shows the Veteran sought treatment for his skin condition on his hands and feet that had been present for "5 y[ea]rs duration."  See August 1971 private medical record.  This would place the onset of the skin condition in 1966-after service discharge.  The Board accords this statement high probative value, as he made it while not seeking compensation benefits for a skin disability involving his feet.  Thus, the Veteran's 1989 allegations of in-service skin problems on his feet are fictitious.

Hence, the Board finds as fact that the Veteran has provided inconsistent statements regarding what happened in service.  He was treated for herpes simplex and yet failed to report that fact on the Report of Medical History.  While the Veteran has alleged he was embarrassed about the fact that he had herpes, when he signed the Report of Medical History, he attested to the truth of the statements he provided in that document.  See Report of Medical History above signature beginning with, "I certify . . . ."  There is no exception for medical disorders which may cause embarrassment.  The other inconsistent statements involved his denying foot problems and boils while in service and then subsequently alleging chronic foot/skin problems in service.

A postservice example of inconsistent statements from the Veteran was when he filed his April 1989 claim for service connection for genital herpes and blisters on both feet.  On his VA Form 21-526 Application for Compensation or Pension, the Veteran was asked if he had been treated by any civilian physicians or hospitals since service discharge.  The Veteran reported only  treatment with VA in 1988/1989.  See item # 27.  In April 1989, VA wrote a letter to the Veteran for permission to obtain treatment records pertaining to his claims.  In May 1989, the Veteran stated that he had been seen "one time" between 1964 and 1966 at the Billings Hospital.  See VA Form 21-4138, Statement in Support of Claim.  

Significantly, at the December 1989 RO hearing, the Veteran testified he had been treated by "many doctors" between service and the date of the hearing.  See transcript on page 4 ("I've had continuous treatment for herp[]es and this tinea pedis ever since I've had it.").  While the Veteran subsequently stated that some doctors were not listed and that he had forgotten the names of the doctors who had treated him, see id., why was that not mentioned in his May 1989 response to VA's April 1989 letter?  In reading through the Veteran's May 1989 response, one would conclude he received treatment on a single occasion between service and the 1989 application for compensation benefits.

Another example of an inconsistent statement was when the Veteran was seen in November 1989.  At that time he reported having two herpes outbreaks since June 1988; i.e., two outbreaks over a 17-month period.  This equates to between one and two outbreaks per year (1.3 outbreaks/year) over the last year or so (from 1988 to 1989).  See November 1989 VA treatment record.  

One week later, however, when the Veteran provided testimony at the December 1989 RO hearing, under oath, he stated he averaged six breakouts a year and sometimes as frequently as three times a month.  The December 1989 testimony, provided one week after the Veteran had reported two outbreaks over 17 months is completely inconsistent with his November 1989 statement to the physician.  

Additionally, in testimony he provided at a February 1991 RO hearing, he stated, "No year has gone by in 30 years that I didn't have at least four outbreaks.  At least."  See transcript on page 10.  The Veteran emphasized that he had had at least four outbreaks a year beyond the quoted testimony.  Id.  The February 1991 testimony is inconsistent with the Veteran's November 1989 report of having only two outbreaks over a 17-month period.  In other words, he did not have "at least" four outbreaks from June 1988 to November 1989.

A February 1990 VA treatment record notes the Veteran reporting having six to seven outbreaks a year.  In October 1990, eight months later, he reported having outbreaks every two weeks to every two months.  Thus, the frequency described in October 1990 would be between six and 24 outbreaks a year.  As a reminder, in November 1989, approximately one year prior, the Veteran reported having two outbreaks over a 17-month period.  Thus, in a matter of one year, the reported frequency changed from two outbreaks over one and one-half years to between six to 24 outbreaks a year.  This is clear evidence of the appellant proffering inconsistent statements.

In February 2009, the Veteran reported having four to five outbreaks a year and noted he had had fewer outbreaks over the past few years.  See VA examination report.  Yet, in May 2009, the Veteran reported having five to eight outbreaks a year, which is inconsistent with his February 2009 report of having fewer outbreaks over the past few years.  

In light of the numerous inconsistent statements made by the Veteran throughout the appeal, the Board concludes that his allegations addressing the number of herpes outbreaks have no probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  The Board may also consider "facial plausibility, and consistency with other evidence submitted on behalf of the veteran.") aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).  

The appellant's lack of credibility is further evident by his failure to report to VA for examination when he was having an active outbreak.  In this regard, in October 1997, the Board asked the Veteran to report to VA when he had a herpes outbreak.  According the Veteran, he averages five to eight outbreaks a year, yet after the October 1997 request the first time he presented himself to VA with an active outbreak was in April 2008-more than 10 years after the Board's request.  If the appellant were truly having the number of outbreaks claimed it may logically be inferred that he would have reported to VA before waiting 126 months to do so.  Moreover, if the frequency of outbreaks reported by the appellant were true, it may be inferred that there would be many more medical records showing an active disease process.  The only conclusion that the Board can reach from these facts is that the Veteran did not present himself to VA during an outbreak prior to April 2008 because he had dramatically fewer outbreaks than he has alleged over the years.

The evidence shows that the Veteran has a propensity to exaggerate facts.  Additionally, the Veteran has alleged that both VA and private doctors would laugh at him when he was being treated for herpes.  See February 1991 transcript on page 7.  There is no credible support for this bald allegation, and the absence of any evidentiary support confirms the Board's questioning of the accuracy of the Veteran's statements. 

For the above reasons, the Board finds that the Veteran's statements and testimony are not credible, and his allegations of the frequency of his herpes outbreaks are accorded no probative value.  

III.  Laws and Regulations

Under applicable criteria, disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate Diagnostic Codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable the VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath, 1 Vet. App. at 594.  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's appeal for a higher rating for genital herpes stems from the rating decision that granted service connection and assigned the initial noncompensable rating.  The Court has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.

VA's Schedule for Rating Disabilities (Rating Schedule) does not contain a Diagnostic Code for genital herpes.  In order to evaluate the Veteran's disability, the Board must select an analogous Diagnostic Code.  The provisions of 38 C.F.R. § 4.20 provide that when an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.

The RO has previously rated the veteran's disability by analogy to eczema under Diagnostic Code 7806, here pertinent, the criteria in effect prior to August 30, 2002.

The Board was instructed by way of the October 1995 Joint Remand granted by the Court to provide further discussion as to its choice of an analogous Diagnostic Code.  "Genital herpes" is defined as herpes simplex due to type two virus involving the genital region.  Dorland's Illustrated Medical Dictionary 759 (28th ed. 1994).  "Herpes simplex" is defined as a group of acute infections caused by herpes simplex virus type one or type two, characterized by the development of one or more small fluid-filled vesicles with a raised erythematous base on the skin or mucous membrane.  Id.  "Vesicle" is defined as a small bladder or sac containing liquid; or a small circumscribed epidermal elevation, less than five millimeters in circumference, usually containing a clear fluid.  Id. at 1820.

VA's Rating Schedule provides for the evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  The provisions of 38 C.F.R. § 4.118 clearly provide the proper anatomical localization; that is, the skin, for the evaluation of genital herpes as this disease is defined.  A review of 38 C.F.R. § 4.118 leads to only one plausible analogous Diagnostic Code; namely Diagnostic Code 7806, at least in terms of the rating criteria in effect prior to August 30, 2002.  

Under the schedular provision in effect prior to August 30, 2002, the Diagnostic Codes in 38 C.F.R. § 4.118 fall basically into two groups: (1) Diagnostic Codes 7800 through 7805 concern scars.  These Diagnostic Codes are not for application as it is neither contended nor shown that scarring is associated with the Veteran's genital herpes; and (2) Diagnostic Codes 7806 through 7819 concern various skin diseases.  Genital herpes is not listed specifically among them.  Unless otherwise provided, Diagnostic Codes 7807 through 7819 are rated as for eczema under Diagnostic Code 7806.  As skin diseases are generally rated under the criteria specified for eczema, Diagnostic Code 7806 is the only logical choice under which to rate the skin disease of genital herpes.  

Diagnostic Code 7806 provides rating criteria for evaluating eczema on the basis of clinical findings to include exfoliation, exudation, itching, crusting, and ulceration.  Medical notations through the years regarding the Veteran's genital herpes include references to lesions and blisters, and complaints of itching and burning.  It was asserted in an August 1998 statement from the Veteran's representative that recent manifestations included ulceration, sores, and encrusting.  Clinical findings and complaints relative to the Veteran's genital herpes fit within the symptomatology provided in Diagnostic Code 7806.

By rating decision in April 1997, entitlement to service connection was established for psychiatric disability secondary to genital herpes, and a 10 percent rating was assigned.  Moreover, the search for disorders etiologically related to genital herpes did not end with the grant of service connection for a psychiatric disability.  Pursuant to an October 1997 remand, a May 1998 general medical examination opinion indicated that there were no recognizable medical complications or physical limitations secondary to the Veteran's genital herpes.  

In sum, the law and evidence show that the Veteran's genital herpes is properly rated by analogy under Diagnostic Code 7806, based on the criteria in effect prior to August 30, 2002, and it has been demonstrated through competent medical evidence that there is no other physical manifestation or complication related to genital herpes.

As pertinent here, for the period prior to August 30, 2002, genital herpes is most appropriately rated as for eczema and the evaluation will depend on the location and extent of the disability.  A noncompensable evaluation was warranted for slight, if any, exfoliation, exudation or itching on a nonexposed surface or small area.  38 C.F.R. § 4.118, Code 7806.  A 10 percent evaluation required exfoliation, exudation or itching and involvement of an exposed surface or extensive area.  Id.  A 30 percent evaluation is available for eczema if it is characterized by exudation or itching constant, with extensive lesions or marked disfigurement.  Id.  A 50 percent evaluation is available for eczema if it is characterized with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Id.

IV.  Analysis

The Board has reviewed all the evidence of record and concludes that throughout the period beginning April 5, 1989, and ending August 29, 2002, the record preponderates against finding that genital herpes warrants a compensable evaluation.  In order to warrant a 10 percent evaluation, the skin disability needs to be on an exposed service or extensive area.  38 C.F.R. § 4.118.  When medical professionals have addressed whether the affected area is exposed or not exposed, all have stated that it is on an unexposed area.  The Board finds that it is reasonable for it to conclude that the penis is not an "extensive area" on the body, particularly when examiners have stated that the skin disability affects less than 1 percent of the body.  When examiners have examined the Veteran's penis, they have indicated that the herpes is solely on the penis and not beyond that.  While the Veteran's statements are of doubtful credibility, he has stated that the herpes sores are limited to his penis.  The fact that the skin disability does not involve an exposed area or extensive area is evidence against a finding that the disorder warrants a 10 percent evaluation.  Thus, even if the Board concedes that the Veteran has symptoms on his penis that resemble exfoliation, exudation or itching, the fact that the skin disability is not on an exposed area or an extensive area would not support the award of a 10 percent evaluation.  

The Veteran has argued that VA should grant the Veteran a 50 percent evaluation, since VA has already conceded the Veteran has nervous manifestations as a result of the service-connected genital herpes.  VA has awarded the Veteran a separate evaluation for psychiatric symptoms associated with the genital herpes; however, the Veteran does not meet the other criteria needed for a 50 percent evaluation.  

As laid out in Buczynski v. Shinseki, 24 Vet. App. 221, 223 (2011) (citing 38 C.F.R. § 4.118, Diagnostic Code 7806),  in evaluating a skin disability based on the criteria in effect prior to August 2002, a 50 percent evaluation is warranted when either (1) the condition manifests with "ulceration or extensive exudation or crusting, and systemic or nervous manifestation," or (2) the condition is "exceptionally repugnant."  The Court concluded that the first prong is an objective assessment, based on the severity of the appellant's medical symptoms, and the second prong is a subjective assessment based on how others respond to the appellant's condition.  Id.

Even if the Board conceded that the Veteran has nervous manifestations from the skin disability, he does not meet the other criteria for the objective test.  There is no competent and credible evidence that he has ulceration or extensive exfoliation or crusting or symptoms so severe that meet the 50 percent criteria.  Every examiner who examined the Veteran's penis prior to August 2002, reported no findings that even remotely resemble this severity.  For example, in February 1990, the examiner stated the Veteran had "4-5 pustules on indurated base on penis shaft."  See VA treatment record.  In October 1990, the examiner stated the shaft of the penis had several faintly hypopigmented macules.  See VA treatment record.  In February 2001, the examiner stated there were crusted papules on the dorsal shaft of the penis.  See VA treatment record.  In November 2001, the examiner stated there were healing papules on the dorsal shaft of the penis.  See VA treatment record.  Lastly, in April 2002, the examiner stated there were healing papules on the dorsal shaft of the penis.  See VA examination report.

The Board is aware that one clinical record showed a finding of "crusting" on the Veteran's penis.  See February 2001 VA treatment record.  Crusting is one of the symptoms listed under the 50 percent evaluation.  However, the Board finds that such does not establish a basis for a higher evaluation for two reasons.  First, the preponderance of the evidence is against a finding that the Veteran's service-connected disability meets the criteria for a 50 percent evaluation.  Second, the Board finds that the wording of the Diagnostic Code requires "extensive crusting."  In order words, the Diagnostic Code requires "ulceration or extensive exudation or crusting" and that "extensive" applies to both exudation and crusting.  Nothing in the Diagnostic Code permits the inference that crusting involving a small area warrants a 50 percent evaluation.  

A symptom like ulceration is severe.  "Ulceration" is defined as, "The formation of an ulcer."  Stedman's Medical Dictionary, 26th ed. (1995) at page 1881.  An ulcer is defined as a "lesion on the surface of the skin or on a mucous surface caused by superficial loss of tissue."  Id. on 1880.  "Crust" is defined as a "hard outer layer or covering; cutaneous crusts are often formed by dried serum or pus on the surface of a ruptured blister or pustule" or "a scab."  Id. on page 415.  "Exfoliation" is defined as "detachment and shedding of superficial cells of an epithelium or from any tissue surface."  Id. at page 610.  Exfoliation and crusting involve superficial skin problems, whereas ulceration involves actual tissue loss.  Accordingly, the Board finds that exfoliation and crusting would need to be extensive to meet the criteria for a 50 percent evaluation.

Crusting on the penis alone would not be deemed as extensive when considering the body as a whole.  Again, though, a single isolated finding of crusting over a 20-year period is not indicative of a skin disability that is 50 percent disabling, even if the Board takes into consideration staging the disability evaluation.

The Veteran was seen multiple times during this time period of the appeal at which times examiners found the skin on the Veteran's penis to be clear or the genital herpes to be inactive.  See May 1989, November 1989, August 1990, February 1991, August 1991, February 1992, November 1992, January 1993, November 1993, December 1994, March 1995 February 1997, May 1998, February 2000, and December 2001 VA treatment records; and a November 1995 private psychological evaluation.  The Board finds absolutely no basis to conclude that the Veteran's genital herpes ever met the objective criteria of that fall under the 50 percent evaluation.  In fact, in listing the positive findings by medical professionals, the Board concludes that such symptoms do NOT meet the criteria for a 50 percent evaluation.  

The Board further finds that the service-connected disability did not meet the criteria for the 30 percent evaluation.  The Veteran has complained of itching, but there is competent and credible evidence that the Veteran did not have extensive lesions or marked disfigurement.  When examiners have described the state of the Veteran's penis, the Board cannot find descriptions establishing extensive lesions (the lesions are on the penis only) or marked disfigurement.  In the April 2002 VA examination report, the examiner specifically stated there was no marked disfigurement.  There is no competent and credible evidence to refute this finding.

As to the second prong of the criteria under the 50 percent evaluation, there is credible evidence that the Veteran's genital herpes is not exceptionally repugnant.  In the April 2002 VA examination report, the examiner stated it was not exceptionally repugnant.  While the Veteran has stated that his genital herpes has negatively impacted his life because women do not want to be intimate with him because of his disease process, there are too many conflicts in the record for the Board to allow the Veteran's own statements alone to establish that the genital herpes is exceptionally repugnant.  For example, at the December 1989 RO hearing, the Veteran testified that he had not told any of this partners about his genital herpes.  See transcript on page 8.  Thus, it is not possible to determine whether any of these women found the Veteran's genital herpes exceptionally repugnant, since, according to the appellant none ever saw an outbreak.  

At the February 1991 RO hearing, the Veteran talked about how a particular woman found out he was taking the medication and resented the Veteran not having told her he had herpes.  See transcript on pages 5-6.  This would indicate that she had not seen him with a herpes outbreak since she discovered the appellant's disease based on medication the Veteran was taking for the disease.  The Veteran testified that he would not engage in sexual activity when he had an outbreak.  Id. at page 6.  Thus, there is no way to make a credible assessment whether these sexual partners would find any outbreak the appellant may have had exceptionally repugnant.  

At the November 1995 psychological evaluation, the Veteran told the examiner he was presently having a sexual relationship with a woman, but it was contingent upon her inspecting him.  While one could argue that the woman finds the genital herpes exceptionally repugnant during an outbreak because she likely refuses to have intercourse with the Veteran, he did not make that assertion.  Although, even if he did, the Board would question the credibility of that statement as the Board has found the Veteran to lack credibility.  In going through the record throughout the lengthy appeal period, the Veteran appears to be having sex on a regular basis.  In fact, VA has prescribed Viagra and the Veteran has received refills for that medication.  It is extremely difficult to conclude that others find his genital herpes exceptionally repugnant if he is able to have sexual intercourse on a regular basis.

While the Veteran has argued at length that his herpes infection is more severe than is reflected in the noncompensable rating assigned prior to August 2002, the competent and credible evidence fails to corroborate his arguments.  The Board therefore concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for genital herpes for the period from April 5, 1989, to August 29, 2002.

The symptoms presented by the Veteran's genital herpes are fully contemplated by the rating schedule.  In fact, the Veteran's symptoms fall squarely into the noncompensable evaluation.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is evidence throughout the appeal that the Veteran's genital herpes did not necessitate frequent hospitalization and has not caused a marked interference with employment.  The Veteran has never alleged that herpes affects his work.  In the November 1995 private psychological evaluation, the examiner stated the Veteran had a stable work history for over 30 years.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

As stated in the February 2008 decision, the Board acknowledges the decision in Ardison v. Brown, 6 Vet. App. 405 (1994), which determined that the duty to assist had been violated when a dermatology examination was conducted during an inactive stage of the claimant's skin disability when the record showed that the skin disability consisted of active and inactive stages during which the condition improved.  In Bowers v. Derwinski, 2 Vet. App. 675 (1992), the Court indicated that it was the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.  Mindful of relevant precedent opinions, the Board provided its October 1997 remand that, if the Veteran had an outbreak of genital herpes prior to his scheduled VA examination, he should present himself to a VA outpatient clinic for an examination to document the outbreak, including a description of the lesions.  Although the May 1998 VA dermatology examination was conducted during an inactive phase of genital herpes, the record shows that the Veteran reported two outbreaks of genital herpes during the Winter of 1997-98 that occurred after the October 1997 remand.  Contrary to the clear instructions in the remand, the Veteran did not present himself for an examination during an active phase of genital herpes during that time frame or later.

In Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court indicated that in order to trigger the duty to assist, a veteran must do more than passively wait.  Thus, the Court indicated that the duty to assist is not always a one-way street and veterans must cooperate with VA's efforts to provide adequate medical examinations.  The Board finds that all reasonable efforts were expended by VA to afford the Veteran a VA dermatology examination during an active phase of genital herpes.  Due to the Veteran's failure to cooperate with VA, an examination during an active phase could not be conducted.

In view of the denial of entitlement to an increased evaluation during this part of the appeal period, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for genital herpes from April 5, 1989, to August 29, 2002, is denied.


REMAND

Unfortunately, the Board must remand the portion of the claim that addresses the Veteran's symptoms pertaining to his service-connected disability since August 30, 2002.  The Board had remanded this claim in February 2008 because it determined that instructions in a November 2006 Board remand had not been completed adequately.  Thus, it remanded for the Veteran to be provided with a VA examination and for the examiner to answer the questioned posed in the November 2006 remand.  An examination was conducted in February 2009.  In June 2009, the RO issued a supplemental statement of the case.  However, there is no documented evidence in the file to indicate that the RO certified this claim to the Board, to include the standard letter that goes out to the Veteran and the representative.  

Under the provisions of 38 C.F.R. § 19.36 (2010), it states: 

When an appeal is certified to the Board of Veterans' Appeals for appellate review and the appellate record is transferred to the Board, the appellant and his or representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in the representation, . . . .

(Emphasis added.)

Because the Veteran and his representative have not been informed of the certification of the claim, the Board finds it cannot address the claim at this time.  The RO will be requested to send the Veteran and his representative the certification letter and then send the case back to the Board.

Since the claim is being remanded and the last VA treatment records in the claims file are dated in mid 2009, any additional treatment records since May 2009 should be associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should obtain any VA treatment records dating since May 2009 which pertain to treatment for the service-connected genital herpes.

2.  If additional records are received, the RO should review the evidence and issue a supplemental statement of the case.

3.  Thereafter, the RO should follow the proper procedures for certifying the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


